NAHMIAS, Justice,
concurring.
Although I join the Court’s opinion in full, I write separately to note that we could resolve the venue issue discussed at length in *314Division 2 (a) simply on the ground that the jury heard testimony that the alleged crimes were committed within 100 yards of a location that other evidence showed was within Fulton County. In the absence of evidence to the contrary (and there was none in this case), jurors can very reasonably infer that a location within 100 yards of a location in a particular county is in the same county, since that fact is true of the overwhelming majority of locations in this State.8
Decided November 18, 2013
Reconsideration denied December 11, 2013.
Samuel S. Olens, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney General, Jason C. Fisher, Assistant Attorney General, for appellant.
Zell & Zell, Rodney S. Zell, for appellee.
To the extent that this Court’s divided opinion in Jones v. State, 272 Ga. 900 (537 SE2d 80) (2000), holds that jurors cannot make such an inference in considering proof of venue, that decision should be overruled, because it is not “entirely possible that [a] neighbor’s house is located in one county, while the houses located across the street are sited in an adjoining county.” Id. at 903-904 (emphasis added). In the absence of specific evidence of a nearby county border, that possibility is, in fact, extraordinarily remote. See id. at 906 (Benham, C. J., dissenting) (“While it is possible that houses that are directly across from one another, or even next door to each other, are in different counties since county lines may be drawn anywhere, there was no evidence in this case to suggest this possibility. ... [I] t is axiomatic that the majority of houses located opposite each other on a particular street will be located in the same county.”). We need not overrule Jones to decide this case, but we should be prepared to do so if asked or if that decision’s erroneous logic would result in a conviction being reversed due to purportedly insufficient proof of venue.

 This is a matter of common sense, but to put it in more mathematical terms, Georgia’s area is about 59,425 square miles, or 184,074,880,000 - more than 184 billion - square yards. (There are 1,780 yards in a mile and 3,097,600 square yards in a square mile.) Even with 159 counties, the odds of any location in one county being within 100 yards of another county are infinitesimal.